--------------------------------------------------------------------------------

Exhibit 10.1
 
Second Amendment to Amended and Restated Revolving Credit Agreement
 
This Second Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of May 1, 2012, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), the
Lenders party hereto, Wells Fargo Bank, National Association, as successor
Administrative Agent for the Lenders (the “Administrative Agent”), Wells Fargo
Bank, National Association, as successor Collateral Agent for the Lenders (the
“Collateral Agent”), BMO Harris Bank N.A., f/k/a Harris N.A., as resigning
Collateral Agent (the “Prior Collateral Agent”), and Bank of Montreal, as
resigning Administrative Agent for the Lenders (the “Prior Administrative
Agent”).
 
Preliminary Statements
 
A.           The Borrower, the Lenders, and the Prior Administrative Agent are
parties to a certain Amended and Restated Revolving Credit Agreement, dated as
of September 17, 2010, as amended (the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
 
B.           The Borrower has requested that the Lenders agree to extend the
Termination Date, increase the Revolving Credit Commitments, and make certain
other amendments to the Credit Agreement, and the Lenders are willing to do so
under the terms and conditions set forth in this Amendment.  In addition, Bank
of Montreal is resigning as “Administrative Agent” and BMO Harris Bank N.A. is
resigning as “Collateral Agent” under, and as defined in, the Credit Agreement
and the related Loan Documents, and the parties have agreed to substitute Wells
Fargo Bank, National Association, as successor Administrative Agent and
Collateral Agent and, in connection therewith, to appoint Bank of Montreal as
Documentation Agent.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1. 
Resignation and appointment of successor Administrative Agent and Collateral
Agent; Appointment of Documentation Agent.

 
1.1.             Resignation and Appointment of Successor Administrative
Agent.  Bank of Montreal is currently Administrative Agent for the Lenders under
the Credit Agreement and the other Loan Documents.  Bank of Montreal is
resigning as Administrative Agent under the Credit Agreement and the other Loan
Documents, effective upon the satisfaction of the conditions precedent set forth
in Section 3 below.  Each Lender hereby appoints Wells Fargo Bank, National
Association as the successor Administrative Agent for all purposes of the Credit
Agreement and the other Loan Documents, effective immediately (any prior written
notice thereof required by Section 11.8 of the Credit Agreement being expressly
waived by the parties hereto), and hereby authorizes Wells Fargo Bank, National
Association, as the successor Administrative Agent, to take such action as the
Administrative Agent on behalf of the Lenders and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  Wells Fargo Bank, National Association, hereby
accepts its appointment as Administrative Agent under the Credit Agreement and
the other Loan Documents.  All references in the Credit Agreement and the other
Loan Documents, including any exhibits or schedules thereto, to Bank of Montreal
as Administrative Agent shall from and after the Effective Date of this
Amendment be deemed to be a reference to Wells Fargo Bank, National Association,
as Administrative Agent.  The Borrower hereby consents to the appointment of
Wells Fargo Bank, National Association, as the successor Administrative Agent
for all purposes of the Credit Agreement and the other Loan Documents.  The
Borrower shall pay to Wells Fargo Bank, National Association, as the successor
Administrative Agent, for its own account an administrative agent’s fee as
mutually agreed upon by the Borrower and Wells Fargo Bank, National Association,
as the successor Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.            Resignation and Appointment of Successor Collateral Agent.  BMO
Harris Bank N.A., f/k/a Harris N.A., is currently Collateral Agent for the
Lenders under the Company Security Agreement, the Subsidiary Guaranty Agreement,
the Subsidiary Security Agreement and the other Loan Documents.  BMO Harris Bank
N.A. is resigning as Collateral Agent under the Company Security Agreement, the
Subsidiary Guaranty Agreement, the Subsidiary Security Agreement, and the other
Loan Documents, effective upon the satisfaction of the conditions precedent set
forth in Section 3 below.  Each Lender hereby appoints Wells Fargo Bank,
National Association, as the successor Collateral Agent for all purposes of the
Company Security Agreement, the Subsidiary Guaranty Agreement, the Subsidiary
Security Agreement, and the other Loan Documents, effective immediately (any
prior written notice thereof required by the Company Security Agreement, the
Subsidiary Guaranty Agreement, or the Subsidiary Security Agreement being
expressly waived by the parties hereto), and hereby authorizes Wells Fargo Bank,
National Association, as the successor Collateral Agent, to take such action as
the Collateral Agent on behalf of the Lenders and to exercise such powers under
the Company Security Agreement, the Subsidiary Guaranty Agreement, the
Subsidiary Security Agreement, and the other Loan Documents as are delegated to
the Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  Wells Fargo Bank, National Association, hereby
accepts its appointment as Collateral Agent under the Company Security
Agreement, the Subsidiary Guaranty Agreement, the Subsidiary Security Agreement,
and the other Loan Documents.  All references in the Company Security Agreement,
the Subsidiary Guaranty Agreement, the Subsidiary Security Agreement, and the
other Loan Documents, including any exhibits or schedules thereto, to BMO Harris
Bank N.A. as Collateral Agent shall from and after the Effective Date of this
Amendment be deemed to be a reference to Wells Fargo Bank, National Association,
as Collateral Agent.  The Borrower and Restricted Subsidiaries party hereto
hereby consent to the appointment of Wells Fargo Bank, National Association as
the successor Collateral Agent for all purposes of the Company Security
Agreement, the Subsidiary Guaranty Agreement, the Subsidiary Security Agreement,
and the other Loan Documents.  The Borrower shall pay to Wells Fargo Bank,
National Association, as the successor Collateral Agent, for its own account a
collateral agent’s fee as mutually agreed upon by the Borrower and Wells Fargo
Bank, National Association, as the successor Collateral Agent.
 
BMO Harris Bank N.A., as the resigning Collateral Agent, for the purpose of more
fully and certainly vesting in and confirming to Wells Fargo Bank, National
Association, as successor Collateral Agent the rights, powers, duties and
obligations which the resigning Collateral Agent now holds under and by virtue
of the Company Security Agreement, the Subsidiary Guaranty Agreement, the
Subsidiary Security Agreement, and the other Loan Documents, hereby:
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)        conveys, assigns, delegates and transfers to Wells Fargo Bank,
National Association all of its rights, powers, duties and obligations as
Collateral Agent under and pursuant to the Company Security Agreement, the
Subsidiary Guaranty Agreement, the Subsidiary Security Agreement, and the other
Loan Documents, and hereby assigns, transfers, and delivers to Wells Fargo Bank,
National Association, as successor Collateral Agent, without representation or
warranty, all the rights, property, assets, and moneys (if any) held by BMO
Harris Bank N.A. as Collateral Agent under and pursuant to the Company Security
Agreement, the Subsidiary Guaranty Agreement, the Subsidiary Security Agreement,
and the other Loan Documents; and
 
(b)        agrees to execute, acknowledge and deliver such further instruments
of conveyance and further assurances and to do such other acts as may reasonably
be required for more fully and certainly vesting in and confirming to the
successor Collateral Agent such rights, powers, duties and obligations upon the
reasonable request of the successor Collateral Agent.  Without limiting the
foregoing, (i) BMO Harris Bank N.A., as the resigning Collateral Agent, hereby
authorizes Wells Fargo Bank, National Association, as the successor Collateral
Agent, or its attorneys without obligation, at any time after the date hereof to
file, at the Borrower’s sole cost and expense, any and all amendments to the
existing UCC financing statements filed against the Borrower or any Restricted
Subsidiary in favor of the resigning Collateral Agent pursuant to the Company
Security Agreement, the Subsidiary Security Agreement, or any other Loan
Document to reflect the assignment and assumption provided for herein, (ii) BMO
Harris Bank N.A., as the resigning Collateral Agent, hereby agrees to deliver to
Wells Fargo Bank, National Association, as the successor Collateral Agent, or
its attorneys promptly after the date hereof all certificates evidencing
Collateral now held by the resigning Collateral Agent, including the Subsidiary
stock certificates listed on Exhibits to the Company Security Agreement and
Subsidiary Security Agreement, and (iii) pursuant to Section 7(c) of that
certain Deposit Account Control Agreement dated as of December 29, 2003, between
TD Bank, NA, f/k/a Carolina First Bank (“Depositary Bank”), the Borrower, and
the Prior Collateral Agent, BMO Harris Bank N.A., as the resigning Collateral
Agent, will give notice not later than five (5) Business Days after the date
hereof of the assignment and assumption hereby to the Depositary Bank.
 
1.3.             Notices.  From and after the date hereof, all notices to the
Administrative Agent pursuant to Section 12.8 of the Credit Agreement and all
notices to the Collateral Agent pursuant to Section 10.3 of the Company Security
Agreement or Section 10.3 of the Subsidiary Security Agreement shall be
delivered to:
 
 
-3-

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, National Association
123 South Broad Street, 7th Floor
Philadelphia, Pennsylvania  19109
Attention:        William M. Laird, Senior Vice President
Telephone:      (215) 670-6100
Telecopy:        (215) 670 6120
 
1.4.            Documentation Agent.  Pursuant to Section 11.9 of the Credit
Agreement, the Administrative Agent hereby designates Bank of Montreal as
“documentation agent” for purposes of the Credit Agreement and the other Loan
Documents.  The Borrower shall pay to Bank of Montreal, as Documentation Agent,
for its own account a fee as mutually agreed upon by the Borrower and Bank of
Montreal, as Documentation Agent.  The Documentation Agent shall have no rights,
duties, responsibilities, obligations, liabilities, responsibilities or duties,
except for those received, undertaken or incurred by the Documentation Agent in
its capacity as a Lender.  No duty, responsibility, right or option granted to
the Administrative Agent or the Collateral Agent is delegated or transferred, in
whole or in part, to the Documentation Agent and no compensation payable to the
Administrative Agent or the Collateral Agent shall be shared with, or paid to,
the Documentation Agent.
 
Section 2. 
Amendments.

 
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
 
2.1.               Sections 2.1 (Applicable Interest Rates), 2.2 (Minimum
Borrowing Amounts), 2.3 (Borrowing Procedures), 2.4 (Interest Periods), 2.5
(Maturity of Loans), 2.6 (Prepayments), 2.7 (Default Rate) of the Credit
Agreement shall each be amended and restated in its entirety to read as follows:
 
Section 2.1. Applicable Interest Rates. (a) In the absence of an Event of
Default or Default hereunder, and prior to maturity, the outstanding balance of
the Loans will bear interest at an annual rate at all times equal to the greater
of (i) LIBOR Rate plus the Applicable Margin or (ii) 4.0%.
 
(b) Interest shall be payable monthly in arrears on the first (1st) day of each
month commencing on the first such date after the first Borrowing hereunder and
continuing until the Commitments are terminated and the Obligations are paid in
full.  Unless otherwise required by Administrative Agent at any time and from
time to time or the Borrower has otherwise paid or informed Administrative Agent
that the Borrower will pay such amount in immediately available funds, the
Borrower shall be deemed to have requested a Borrowing on the first (1st) day of
each calendar month in an amount equal to accrued and unpaid interest and any
other accrued but unpaid fees due and owing hereunder and such amount shall be
added to the outstanding principal balance of the Obligations.  Interest as
provided hereunder will be calculated on the basis of a three hundred sixty
(360) day year and the actual number of days elapsed.  The rate of interest
provided for hereunder is subject to increase or decrease when and as the LIBOR
Rate increases or decreases in an amount corresponding to the change in the
LIBOR Rate.  Any such change in the interest rate hereunder shall take effect
the first (1st) day of the month following a change in the LIBOR Rate.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c) Payments of interest and fees not received within ten (10) days of the date
due, are subject to a late charge equal to Five Hundred Dollars ($500), which
late charge shall be in addition to any charge, fee or interest otherwise
payable hereunder.
 
Section 2.2.  Minimum Borrowing Amounts.   Each Borrowing of Loans shall be in
an amount not less than $50,000.00 or any larger amount that is an integral
multiple of $50,000.00.
 
Section 2.3.  Borrowing Procedures.
 
(a)The Borrower shall notify the Administrative Agent in writing not later than
12:00 Noon (Central time) on the date of each requested Borrowing, specifying
the date and amount of the Borrowing.  Such notice shall be submitted via the
Administrative Agent’s online automatic request system or in the form of the
Request for Advance and shall be certified by the President or Treasurer (or
such other authorized Person as the Borrower directs from time to time) of the
Borrower .  Each request for a Borrowing pursuant to this Section 2.3 shall be
irrevocable and binding on the Borrower.  Notwithstanding the obligation of the
Borrower to send written confirmation of a Request for Advance, in the event
that the Administrative Agent agrees to accept a Request for Advance made by
telephone, such telephonic request shall be binding on the Borrower whether or
not written confirmation is sent by the Borrower or requested by the
Administrative Agent.  The Administrative Agent may act prior to the receipt of
any requested written confirmation, without any liability whatsoever, based upon
telephonic notice believed by the Administrative Agent in good faith to be from
the Borrower or its agents.  The Administrative Agent’s records of the terms of
any telephonic requests for Advances shall be conclusive on the Borrower in the
absence of gross negligence or willful misconduct on the part of the
Administrative Agent in connection therewith.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)The Administrative Agent shall give to each Lender prompt notice (but in no
event later than 1:00 P.M. (Central time) on the date of the Administrative
Agent’s receipt of notice from Borrower) of each Request for Advance by
facsimile, telephone, e-mail or other form of transmission.  No later than
3:00 P.M. (Central time) on the date on which a Borrowing is requested to be
made pursuant to the applicable Request for Advance, each Lender will make
available to the Administrative Agent, in immediately available funds, its
Commitment Percentage of such Borrowing requested to be made.  Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing to be made on such date, the
Administrative Agent may assume that such Lender will make such amount available
to the Administrative Agent as required above and the Administrative Agent may,
in reliance upon such assumption, make available the amount of the Borrowing to
be provided by such Lender.  Upon fulfillment of the conditions set forth in
Sections 2.3(a) and 7.2 of this Agreement for such Borrowing, and as soon as
practicable after receipt of funds from the Lenders (but in any event not later
than 2:00 P.M. (Central time)) the Administrative Agent will make such funds as
have been received from the Lenders available to the Borrower in the Designated
Disbursement Account agreed to by the Administrative Agent and the Borrower.
 
(c)To administer the Loan in an efficient manner and to minimize the transfer of
funds between the Administrative Agent and the Lenders, the Lenders hereby
instruct the Administrative Agent, and the Administrative Agent may (in its sole
discretion, without any obligation) (i) make available, on behalf of the
Lenders, the full amount of all Borrowings requested by the Borrowers, without
giving each Lender prior notice of the proposed Borrowing, of such Lender’s
Commitment Percentage thereof and the other matters covered by the Request for
Advance and (ii) if the Administrative Agent has made any such amounts available
as provided in clause (i), upon repayment of the Loans by the Borrower, first
apply such amounts repaid directly to the amounts made available by the
Administrative Agent in accordance with clause (i) and not yet settled as
described below.  If the Administrative Agent advances a Borrowing on behalf of
the Lenders, as provided in the immediately preceding sentence, the amount of
outstanding Loans and each Lender’s Commitment Percentage thereof shall be
computed weekly rather than daily and shall be adjusted upward or downward on
the basis of the amount of outstanding Loans as of 5:00 P.M. (Central time) on
the Business Day immediately preceding the date of each computation; provided,
however, that the Administrative Agent retains the absolute right at any time or
from time to time to make the afore-described adjustments at intervals more
frequent than weekly.  The Administrative Agent shall deliver to each of the
Lenders at the end of each week, or such lesser period or periods as the
Administrative Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereafter referred to as a “Settlement Period”).  If the summary statement is
sent by the Administrative Agent and received by the Lenders prior to
12:00 Noon  (Central time) on any Business Day each Lender shall make the
transfers described in the next succeeding sentence no later than 3:00 P.M.
(Central time) on the day such summary statement was sent; and if such summary
statement is sent by the Administrative Agent and received by the Lenders after
12:00 Noon (Central time) on any Business Day, each Lender shall make such
transfers no later than 3:00 P.M. (Central time) the next succeeding Business
Day after such summary statement was sent.  If in any Settlement Period, the
amount of a Lender’s Commitment Percentage of the Loans is in excess of the
amount of Loans actually funded by such Lender, such Lender shall forthwith (but
in no event later than the time set forth in the next preceding sentence)
transfer to the Administrative Agent by wire transfer in immediately available
funds the amount of such excess; and, on the other hand, if the amount of a
Lender’s Commitment Percentage of the Loans in any Settlement Period is less
than the amount of Loans actually funded by such Lender, the Administrative
Agent shall forthwith transfer to such Lender by wire transfer in immediately
available funds the amount of such difference.  The obligation of each Lender to
transfer such funds shall be irrevocable and unconditional, without recourse to
or warranty by the Administrative Agent and made without setoff or deduction of
any kind.  Each of the Administrative Agent and the Lenders agree to mark their
respective books and records at the end of each Settlement Period to show at all
times the dollar amount of their respective Commitment Percentages of the
outstanding Loans.  Because the Administrative Agent on behalf of the Lenders
may be advancing and/or may be repaid Loans prior to the time when the Lenders
will actually advance and/or be repaid Loans, interest with respect to Loans
shall be allocated by the Administrative Agent to each Lender (including the
Administrative Agent) in accordance with the amount of Loans actually advanced
by and repaid to each Lender (including the Administrative Agent) during each
Settlement Period and shall accrue from and including the date such Borrowing is
advanced by the Administrative Agent to but excluding the date such Loans are
repaid by the Borrower or actually settled by the applicable Lender as described
in this Section 2.3(c).  All such Borrowings advanced by the Administrative
Agent on behalf of the Lenders hereunder shall bear interest at the interest
rate applicable hereunder for Loans.  Each Lender shall be entitled to earn
interest at the then applicable rate of interest, calculated in accordance with
Section 2.1 of this Agreement, on outstanding Loans which it has funded to the
Administrative Agent from the date such Lender funded such Loans to, but
excluding, the date on which such Lender is repaid with respect to such Loans.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)If the amounts described in subsection (b) or (c) of this Section 2.3 are not
in fact made available to the Administrative Agent by a Defaulting Lender and
the Administrative Agent has made such amount available to Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender.  If such Defaulting Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately (but in no event later than two (2) Business Days after such
demand) pay such corresponding amount to the Administrative Agent.  The
Administrative Agent shall also be entitled to recover from such Defaulting
Lender and the Borrower, (i) interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to either
(A) if paid by such Defaulting Lender, the Federal Funds Rate or (B) if paid by
the Borrower, the then applicable rate of interest, calculated in accordance
with Section 2.1 of this Agreement, plus (ii) in each case, an amount equal to
any costs (including reasonable legal expenses) and losses incurred as a result
of the failure of such Defaulting Lender to provide such amount as provided in
this Agreement.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder, including, without limitation, the right of the Borrowers to
seek reimbursement from any Defaulting Lender for any amounts paid by the
Borrower under clause (ii) above on account of such Defaulting Lender’s default.
 
(e)The failure of any Lender to make its portion of the Borrowing to be made by
it as part of any advance shall not relieve any other Lender of its obligation,
if any, hereunder to advance its portion of the Borrowing on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the portion of a Borrowing to be made by such other Lender on the
date of any Borrowing.  The amounts payable by each Lender shall be a separate
and independent obligation.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 2.4. Intentionally Deleted.
 
Section 2.5. Maturity of Loans.  Each Loan, both for principal and interest not
sooner paid, shall mature and become due and payable by the Borrower on the
Termination Date.
 
Section 2.6. Prepayments.  
 
(a)Voluntary.  The Borrower shall have the privilege of prepaying without
premium or penalty and in whole or in part (but, if in part, then in an amount
not less than $50,000.00 or any greater amount that is an integral multiple of
$50,000.00) the Loans at any time on any Business Day upon prior notice to the
Administrative Agent (which shall advise each Lender thereof promptly
thereafter) by no later than 12:00 noon (Central time) on the date of each
prepayment of a Loan, such prepayment to be made by the payment of the principal
amount to be prepaid and, in the case of any prepayment is accompanied by a
termination of the Commitments, accrued interest thereon to the date fixed for
prepayment.  
 
(b)Mandatory.  
 
(i)Concurrently with each reduction of the Commitments (whether voluntarily
pursuant to Section 2.9 or otherwise), the Borrower shall prepay the Loans by
the amount, if any, necessary so that the aggregate outstanding principal
balance of the Loans shall not exceed the Commitments as so reduced, each such
prepayment to be made by the payment of the principal amount to be prepaid and
accrued interest thereon to the date fixed for prepayment.
 
(ii)The Borrower covenants and agrees that in the event that the outstanding
principal amount of the Loans shall at any time and for any reason exceed the
Available Borrowing Base as then determined and computed, the Borrower shall
immediately upon the demand of the Administrative Agent or the Required Lenders
pay over the amount of the excess to the Administrative Agent for the account of
the Lenders as and for a mandatory prepayment on the Loans.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)Reborrowings.  Any amount paid or prepaid on the Loans on or before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.
 
Section 2.7. Default Rate. From and after the Termination Date, or such earlier
date as the outstanding principal balance of the Loans and other Obligations
become due and payable by acceleration or otherwise, or at Administrative
Agent’s option upon the occurrence of an Event of Default, (i) the Borrower
hereby agrees to pay interest on the outstanding principal balance of the Loans
and other Obligations and, to the extent permitted by law, overdue interest with
respect thereto, at the rate of two percent (2.0%) per annum above the rate of
interest otherwise applicable to the Loans.
 
2.2.              Clause (d) of the second paragraph of Section 3.4 (Place and
Application of Payments) of the Credit Agreement shall be amended and restated
in its entirety to read as follows:
 
(d)fourth, to the Administrative Agent and the Lenders (and, in the case of Bank
Product Obligations and Hedging Liability, their Affiliates) ratably in accord
with the amounts of any other indebtedness, obligations or liabilities of the
Borrower or any Restricted Subsidiary owing to each of them and secured by the
Collateral Documents (including, without limitation, Bank Product Obligations
and Hedging Liability) unless and until all such indebtedness, obligations and
liabilities have been fully paid and satisfied;  
 
2.3.              Section 3.5 (Account Debit) of the Credit Agreement shall be
amended and restated in its entirety to read as follows:
 
Section 3.5. Account Debit/Loan Account.  The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts maintained with the Administrative Agent for the amounts from time to
time necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so. The Borrower hereby also authorizes the Administrative Agent, from time to
time without prior notice to the Borrower, to charge (i) on the first day of
each month, all interest accrued during the prior month on the Loans hereunder,
(ii) on the first day of each month, all fees accrued or chargeable pursuant to
Section 3.1 of this Agreement, (iii) as and when due and payable, all other
fees, costs and expenses payable hereunder or under any of the other Loan
Documents, and (iv) as and when due and payable all other payment obligations
payable under any Loan Document to Borrower’s loan account with the
Administrative Agent, which amounts thereafter shall constitute Loans hereunder.
 
 
-9-

--------------------------------------------------------------------------------

 
 
2.4.              Section 5.1 of the Credit Agreement (Definitions) shall be
amended by (a) striking the definitions of “Adjusted LIBOR,” “Base Rate,” “Base
Rate Loan,” “Eurodollar Loan,” “Eurodollar Margin,” “Eurodollar Reserve
Percentage,” “Excess Borrowing Availability,” “Intercreditor Agreement,”
“Interest Period,” “Second Lien Subordinated Debt,” “Senior Subordinated
Convertible Notes,” “Senior Subordinated Convertible Notes Indenture,” and
“Senior Subordinated Convertible Notes Offering Memorandum,” (b) adding in
appropriate alphabetical order definitions of “Applicable Margin,” “Bank
Products,” “Bank Product Obligations,” “Commitment Percentage,” and “Settlement
Period” that shall read as set forth below and (c) amending and restating the
definitions of “Available Borrowing Base,” “Borrowing,” “Business Day,”
“Commitment,” “Federal Funds Rate,” “LIBOR,” “Loan,” “Obligations,”
“Subordinated Debt,” “Termination Date,” and “Total Debt” in their entirety
which shall hereafter read as set forth below:
 
“Applicable Margin” means 3.0% per annum.
 
“Available Borrowing Base” means, as of any time it is to be determined, the
difference between (a) the Borrowing Base and (b) all Hedging Liability then
outstanding.
 
“Bank Products” means each and any of the following bank products and services
provided to the Borrower or any Restricted Subsidiary that is a party to the
Subsidiary Guaranty Agreement by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Bank Product Obligations” of the Borrower and its Restricted Subsidiaries means
any and all of their obligations, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Borrowing” means the total Loans requested by the Borrower on a single
date.  Except as otherwise permitted by Section 2.3(c) hereof, Borrowings of
Loans are made ratably from each of the Lenders according to their Commitment
Percentages.  
 
“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.
 
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof).  The Borrower and
the Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$483,000,000.00 as of May 1, 2012.  
 
“Commitment Percentage” means, for each Lender, the percentage of the
Commitments represented by such Lender’s Commitment or, if the Commitments have
been terminated, the percentage held by such Lender of the aggregate principal
amount of all Loans then outstanding (exclusive of non-ratable Loans made by the
Administrative Agent under Section 2.3(c) hereof until settled among the
Lenders).
 
“Federal Funds Rate” means the fluctuating interest rate per annum as determined
by the Administrative Agent to be the average (rounded upward, if necessary, to
the next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 A.M. (Central time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined.
 
“LIBOR Rate” means the greater of (a) 1.0% per annum or (b) one (1) month London
Interbank Offered Rate for any day as found in the Wall Street Journal,
Interactive Edition, or any successor edition or publication; provided any
change in the LIBOR Rate during a calendar month that exists as of the last
Business Day of a calendar month shall take effect for purposes of Section 2.1
of this Agreement on the first (1st) day of the immediately following month.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Loan” means and includes advances made under the Revolving Credit.  From and
after May 1, 2012, all references in this Agreement to any Base Rate Loan or
Eurodollar Loan shall simply be deemed a reference to a Loan hereunder.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Bank Product Obligations (and the payment and performance of all
agreements relating thereto), all Hedging Liability (and the payment and
performance of all agreements relating thereto), all accrued and unpaid fees and
all other obligations of the Borrower or any Restricted Subsidiary to the
Lenders or any Lender or the Administrative Agent or the Collateral Agent
arising under any of the Loan Documents, any agreement relating to Bank Product
Obligations, or any agreement relating to Hedging Liability, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.
 
“Request for Advance” shall mean a notice of borrowing substantially in the form
of Exhibit A to this Agreement.
 
“Settlement Period” is defined in Section 2.3(c) hereof.
 
“Subordinated Debt” means all unsecured Indebtedness for Borrowed Money of the
Borrower which (a) pursuant to its term matures on a date later than the
Termination Date and (b) contains or has applicable thereto subordination
provisions substantially in the form set forth in Exhibit D hereto or such other
provisions as are approved in writing by the Required Lenders.  
 
“Termination Date” means August 31, 2014, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
 
“Total Debt” means, at any time the same is to be determined, the aggregated
amount (without duplication) of all Indebtedness for Borrowed Money of the
Borrower and its Restricted Subsidiaries, including, without limitation, the
Senior Loans and all Subordinated Debt.
 
 
-12-

--------------------------------------------------------------------------------

 
 
2.5.              Section 8.7 of the Credit Agreement (Consolidated Net Worth)
shall be amended and restated in its entirety to read as follows:
 
Section 8.7. Consolidated Net Worth.  The Borrower will at all times keep and
maintain Consolidated Net Worth at an amount not less than the Minimum Net
Worth.  For purposes of this Section, “Minimum Net Worth” (a) for the fiscal
quarter of the Borrower ending March 31, 2012, shall be $275,000,000 and (b) for
each fiscal quarter thereafter shall be the sum of the Minimum Net Worth for the
immediately preceding fiscal quarter plus 50% of Consolidated Net Income for
such fiscal quarter (but without deduction in the case of any deficit in
Consolidated Net Income for such fiscal quarter).
 
2.6.              Subsection (c) of Section 8.8 of the Credit Agreement (Excess
Borrowing Availability) shall be amended and restated in its entirety to read as
follows:
 
(c)Intentionally Deleted.
 
2.7.              Subsection (b) of Section 8.9 of the Credit Agreement
(Permitted Indebtedness) shall be amended and restated in its entirety to read
as follows:
 
(b)Intentionally deleted;
 
2.8.              Subsection (a) of Section 8.10 of the Credit Agreement
(Limitations on Indebtedness) shall be amended and restated in its entirety to
read as follows:
 
(a)The aggregate unpaid principal amount of Total Debt, on a consolidated basis,
to exceed 300% of Consolidated Adjusted Net Worth; and
 
2.9.              Subsection (i) of Section 8.11 of the Credit Agreement
(Limitation on Liens) shall be amended and restated in its entirety to read as
follows:
 
(i)Intentionally deleted.
 
2.10.            Section 8.12 of the Credit Agreement (Subordinated Debt) shall
be amended and restated in its entirety to read as follows:
 
Section 8.12. Subordinated Debt.  The Obligations shall at all times constitute
“Senior Debt” or “Senior Indebtedness” (or words of like import) under any
indenture, instrument, or agreement relating to any Subordinated Debt.  Except
as otherwise specified below, the Borrower shall not (i) amend or modify any of
the terms or conditions relating to Subordinated Debt, (ii) make any voluntary
prepayment of Subordinated Debt or effect any voluntary redemption thereof,
(iii) make any cash payments in connection with any conversion of any such
Subordinated Debt, or (iv) make any payment on account of Subordinated Debt
which is prohibited under the terms of any instrument or agreement subordinating
the same to the Obligations.  Notwithstanding the foregoing, (x) with prior
written notice to the Administrative Agent and the Lenders, the Borrower may
agree to a decrease in the interest rate applicable thereto or to a deferral of
repayment of any of the principal of or interest on the Subordinated Debt beyond
the current due dates therefor or to any other amendment or modifications of any
Subordinated Debt not adverse to the Lenders (other than amendments or
modifications of the relevant subordination provisions thereof which requires
the affirmative consent of the Required Lenders), and (y) with prior written
notice to the Administrative Agent and the Lenders (which notice may be given
the same day as the anticipated consummation of the transaction addressed in the
notice), the Borrower may voluntarily prepay, redeem, or repurchase all or any
part of outstanding Subordinated Debt if at the time of any such payment and
after giving effect thereto no Default or Event of Default exists, which notice
shall be accompanied by a duly executed officer's certificate (in form and
substance acceptable to the Administrative Agent) certifying the amount of the
Subordinated Debt to be voluntarily prepaid, redeemed, or repurchased, the
payment or purchase price thereof, and that at the time of any such payment and
after giving effect thereto no Default or Event of Default exists.   
 
 
-13-

--------------------------------------------------------------------------------

 
 
2.11.            Section 8.15 of the Credit Agreement (Guaranties) shall be
amended and restated in its entirety to read as follows:
 
Section 8.15. Guaranties.  The Borrower will not and will not permit any
Restricted Subsidiary to become or be liable in respect of any Guaranty except:
(a) Guaranties of the Borrower which are limited in amount to a stated maximum
dollar exposure and are permitted under Sections 8.9 and 8.10, and (b) the
Subsidiary Guaranty Agreement.
 
2.12.            Section 8.16 of the Credit Agreement (Limitation on
Restrictions) shall be amended and restated in its entirety to read as follows:
 
Section 8.16. Limitation on Restrictions.  Except as provided herein, the
Borrower shall not and shall not permit any of its Restricted Subsidiaries
directly or indirectly to create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary to:  (1) pay dividends or make any other
distribution on any of such Restricted Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Restricted Subsidiary of the
Borrower; (2) pay any indebtedness owed to the Borrower or any other Restricted
Subsidiary; (3) make loans or advances to the Borrower or any other Restricted
Subsidiary; or (4) transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary.  The Borrower shall not enter into any indenture,
instrument, or other agreement for Indebtedness for Borrowed Money which
contains, or amend any terms of any such indenture, instrument, or agreement
which would result in any such indenture, instrument, or agreement having,
covenants or defaults more burdensome on the Borrower or any Restricted
Subsidiary than the covenants and defaults provided for in this Agreement and
the other Loan Documents.
 
 
-14-

--------------------------------------------------------------------------------

 
 
2.13.            Subsection (f) of Section 8.18 of the Credit Agreement
(Investments) shall be amended and restated in its entirety to read as follows:
 
(f)Intentionally deleted;
 
2.14.            The last paragraph of Section 8.20 of the Credit Agreement
(Reports and Rights of Inspection) shall be amended and restated in its entirety
to read as follows:
 
Without limiting the foregoing, the Borrower will permit the Administrative
Agent, each Lender and the Collateral Agent (or such Persons as any Lender or
the Collateral Agent may designate) to visit and inspect, any of the properties
of the Borrower or any Subsidiary, to inspect any other Collateral, to examine
all their books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers, employees, and independent public
accountants (and by this provision the Borrower authorizes said accountants to
discuss with such Persons the finances and affairs of the Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested.  Any visitation, inspection or discussion shall be at the sole cost
and expense of the Borrower; provided, however, that prior to the occurrence of
a Default or Event of Default, the Borrower shall bear only such costs and
expenses of the Administrative Agent and/or the Collateral Agent and not more
frequently than once per calendar year.
 
 
-15-

--------------------------------------------------------------------------------

 
 
The Administrative Agent or the Collateral Agent shall promptly forward to each
Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent or the Collateral Agent with
respect to the Borrower or any Subsidiary or the Collateral (herein,
“Reports”).  Each Lender hereby agrees that (a) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent or the Collateral
Agent; (b) neither the Administrative Agent nor the Collateral Agent (i) makes
any representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Borrower and
its Subsidiaries and will rely significantly upon the books and records of
Borrower and its Subsidiaries, as well as on representations of personnel of
Borrower and its Subsidiaries, and that neither the Administrative Agent nor the
Collateral Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and the Collateral
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender; provided that such indemnification shall not apply to
any such claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) arising due to the gross negligence
or willful misconduct of the Administrative Agent or the Collateral Agent.
 
2.15.            Section 11.13 of the Credit Agreement (Hedging Liability) shall
be amended and restated in its entirety to read as follows:
 
Section 11.13. Bank Product Obligations and Hedging Liability.  By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.10 hereof, as the case may be, any Affiliate of such Lender with whom
the Borrower or any Restricted Subsidiary has entered into an agreement creating
Bank Product Obligations or Hedging Liability shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent or the Collateral Agent is acting, it being understood
and agreed that the rights and benefits of such Affiliate under the Loan
Documents consist exclusively of such Affiliate’s right to share in payments and
collections out of the Collateral and the Subsidiary Guaranty Agreement as more
fully set forth in Section 3.4 hereof.  In connection with any such distribution
of payments and collections, or any request for the release of the Subsidiary
Guaranty Agreement and the Collateral Agent’s Liens in connection with the
termination of the Commitments and the payment in full of the Obligations, the
Administrative Agent and the Collateral Agent shall be entitled to assume no
amounts are due to any Lender or its Affiliate with respect to any Bank Product
Obligations or Hedging Liability unless such Lender has notified the
Administrative Agent and the Collateral Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution or payment
or release of Subsidiary Guaranty Agreement and Liens.  
 
 
-16-

--------------------------------------------------------------------------------

 
 
2.16.            Exhibits A (Notice of Borrowing), E (Borrowing Base
Certificate) and F (Compliance Certificate) to the Credit Agreement shall each
be amended and restated in its entirety to read as set forth on Exhibits A, E,
and F, respectively, attached hereto and made a part hereof.  Exhibit B to the
Credit Agreement (Notice of Continuation/Conversion) shall be deleted in its
entirety.
 
2.17.            Schedule 1.1 of the Credit Agreement (Commitments) shall be
amended and restated in its entirety to read as set forth on Schedule 1.1
attached hereto and made a part hereof.
 
Section 3. 
Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
 
3.1.              The Borrower, the Lenders, Bank of Montreal, as resigning
Administrative Agent, BMO Harris Bank N.A., as resigning Collateral Agent, and
Wells Fargo Bank, National Association, as successor Administrative Agent and
successor Collateral Agent, shall have executed and delivered this Amendment;
and the Borrower shall have executed and delivered to the Administrative Agent
(for delivery to the relevant Lenders) replacement Notes in the amount of the
respective Commitments of the Lenders after giving effect to this Amendment.
 
3.2.              The Restricted Subsidiaries parties to the Subsidiary Guaranty
Agreement shall have executed and delivered to the Administrative Agent their
consent to this Amendment in the form set forth below.
 
3.3.              The Administrative Agent shall have received a payoff letter
from the holder of the Second Lien Subordinated Debt and the Borrower evidencing
the amount required to pay in full the Second Lien Subordinated Debt then
outstanding and the termination of all commitments to extend credit to the
Borrower thereunder, which payoff letter shall also provide for such holder’s
agreement to release all guaranties and Liens upon receipt of the required
payment (the Lenders hereby consent to the prepayment of the Second Lien
Subordinated Debt as required by the Intercreditor Agreement referred to in the
Credit Agreement prior to giving effect to this Amendment).
 
 
-17-

--------------------------------------------------------------------------------

 
 
3.4.              The Borrower shall have provided a Request for Advance,
accompanied by a direction to pay such proceeds to the holder of the Second Lien
Subordinated Debt, in an amount sufficient to the pay in full the Second Lien
Subordinated Debt then outstanding.
 
3.5.              The Borrower shall have executed and delivered to Wells Fargo
Bank, National Association, as successor Administrative Agent and Collateral
Agent, a replacement administrative and collateral agent’s letter and Designated
Disbursement Account Certificate, each in form and substance acceptable to Wells
Fargo Bank, National Association, and the Borrower shall have executed and
delivered to Bank of Montreal, as Documentation Agent, a documentation agent’s
letter, in form and substance acceptable to Bank of Montreal.
 
3.6.              The Borrower shall have paid to the Prior Administrative Agent
for distribution to the Lenders all accrued but unpaid interest and commitment
fees through the Effective Date of this Amendment. If any Eurodollar Loans are
outstanding on such date, such Eurodollar Loans shall be deemed to be prepaid on
such date and the Borrower shall pay any amounts owing to the Lenders pursuant
to Section 2.10 of the Credit Agreement as if such Eurodollar Loans were
prepaid.
 
3.7.              Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel and
the Documentation Agent and its counsel.
 
Upon the satisfaction of the conditions precedent set forth above on the
Effective Date, all loans outstanding under the Credit Agreement shall remain
outstanding as the initial Borrowing of Loans under this Agreement, and, in
connection therewith, the Borrower shall be deemed to have prepaid all
outstanding Eurodollar Loans on the Effective Date and shall pay to each Lender
any compensation due such Lender under Section 2.10 of the Credit Agreement as a
result thereof.  On the Effective Date, the Lenders each agree to make such
purchases and sales of interests in the outstanding Loans between themselves so
that each Lender is then holding its relevant pro rata share of outstanding
Loans based on their Commitments as in effect after giving effect hereto.  Such
purchases and sales shall be arranged through the Administrative Agent and each
Lender hereby agrees to execute such further instruments and documents, if any,
as the Administrative Agent may reasonably request in connection
therewith.  Promptly following the Effective Date, each Lender shall return to
the Borrower the existing Revolving Credit Note issued to such Lender marked
“Replaced by Revolving Credit Note dated as of May 1, 2012” or words of like
import (with copies to the Administrative Agent).
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 4.
Representations.

 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 1 above, (a) the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and shall be and remain true and correct (except that the representations
contained in Section 6.6 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Agent) and (b) the Borrower and the
Guarantors are in compliance with the terms and conditions of the Credit
Agreement and the other Loan Documents and no Default or Event of Default exists
or shall result after giving effect to this Amendment.  The Borrower further
represents to the Administrative Agent, the Collateral Agent, and the Lenders
that all Second Lien Subordinated Debt is being fully paid and satisfied out of
the Borrowing to be made on the Effective Date of this Amendment and all Senior
Subordinated Convertible Notes have previously been fully paid and satisfied.
 
Section 5.
Miscellaneous.

 
5.1.              Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
5.2.              The Borrower heretofore executed and delivered, among other
things, the Company Security Agreement and hereby acknowledges and agrees that
the security interests and liens created and provided for therein secure the
payment and performance of the Obligations under the Credit Agreement as amended
hereby, which are entitled to all of the benefits and privileges set forth
therein.  Without limiting the foregoing, the Borrower acknowledges that the
“Secured Indebtedness” as defined in, and secured by the Collateral pursuant to,
the Company Security Agreement shall be deemed amended to include all
“Obligations” as defined in the Credit Agreement as amended hereby.
 
5.3.              The Borrower agrees to pay on demand all costs and expenses of
or incurred by the Administrative Agent and the Documentation Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment and the other instruments and documents to be executed and delivered
in connection herewith, including the fees and expenses of counsel for the
Administrative Agent and the Documentation Agent.
 
 
-19-

--------------------------------------------------------------------------------

 
 
5.4.              This Amendment may be executed in any number of counterparts,
and by the different parties on different counterpart signature pages, all of
which taken together shall constitute one and the same agreement.  Any of the
parties hereto may execute this Amendment by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an
original.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission of an Adobe Portable Document Format File (also known as an
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of Illinois (without regard to principles of
conflicts of laws).
 
[Signature Page to Follow]
 
 
-20-

--------------------------------------------------------------------------------

 
 
This Second Amendment to Amended and Restated Revolving Credit Agreement is
entered into as of the date and year first above written.
 

 
World Acceptance Corporation
     
By
/S/
   
A. Alexander McLean III, Chief Executive Officer

 
Accepted and agreed to.
 

  Wells fargo Bank, National Association, as successor in interest to Wells    
Fargo Preferred Capital, Inc., individually as a Lender and as successor    
Administrative Agent and successor Collateral Agent        
By
/S/
   
William M. Laird, Senior Vice President

 

  Bank of Montreal, individually as a Lender and as Documentation Agent     and
as resigning Administrative Agent        
By
/S/
   
Michael S. Cameli, Director

 

  BMO Harris Bank N.A., as resigning Collateral Agent        
By
/S/
   
Michael S. Cameli, Director

 
[Signature Page to Second Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  Bank of America, N.A.        
By
/S/
   
Bruce Jenks, Vice President

 

  Capital One, National Association        
By
/S/
   
Beverly Abrahams, Senior Vice President

 



  TD Bank, NA        
By
/S/
   
Michael B. Cooper, Vice President

 



  Branch Banking and Trust Company        
By
/S/
   
Stuart M. Jones, Senior Vice President

 



  Texas Capital Bank, National Association        
By
/S/
   
Stephanie Hopkins, Senior Vice President

 



  First Tennessee Bank National Association        
By
/S/
   
Daniel McCarthy, Vice President

 
[Signature Page to Second Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledgement and Consent
 
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement.  Each of the undersigned hereby acknowledges and
consents to the Second Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.  Without limiting the
foregoing, each of the undersigned acknowledges that (a) the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Subsidiary Security Agreement shall be deemed amended to include all
“Obligations” as defined in the Credit Agreement as amended by the Second
Amendment to Amended and Restated Revolving Credit Agreement set forth above and
(b) the “Guaranteed Indebtedness” as defined in the Subsidiary Guaranty
Agreement shall be deemed amended to include all “Obligations” as defined in the
Credit Agreement as amended by the Second Amendment to Amended and Restated
Revolving Credit Agreement set forth above.  
 
[Signature Page to Acknowledgement and Consent to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Second Amendment to Amended and Restated Revolving Credit Agreement set
forth above.
 
Dated as of May 1, 2012.
 

 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Corporation of South Carolina
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Corporation of Kentucky
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas

 

 
By
/S/
   
A. Alexander McLean III, its Chief Executive Officer
        WFC Limited Partnership

 



  By
WFC of South Carolina, Inc.,
as sole general partner
       
By
/S/
   
A. Alexander McLean III, its Chief Executive Officer

 
[Signature Page to Second Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Notice of Borrowing
 
Date:  ___________________
 
To:
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
party to the Amended and Restated Revolving Credit Agreement dated as of
September 17, 2010 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among World Acceptance Corporation, certain financial
institutions party thereto as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent
 

 
Ladies and Gentlemen:
 
The undersigned, World Acceptance Corporation (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.3 of the
Credit Agreement, of the Borrowing specified below:
 
1.          The Business Day of the proposed Borrowing is ___________, ____.
 
2.          The aggregate amount of the proposed Borrowing is $______________.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)        the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and
 
(b)        no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.
 

 
World Acceptance Corporation
         
By
     
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
World Acceptance Corporation
Borrowing Base Certificate
 
 
To:
Wells Fargo Bank, National Association,
as Administrative Agent under, and the
Lenders parties to, the Credit Agreement
described below

 





Pursuant to the terms of the Amended and Restated Credit Agreement dated as of
September 17, 2010, among us (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), we submit this Borrowing Base Certificate
to you and certify that the information set forth below and on any attachments
to this Certificate is true, correct and complete as of the date of this
Certificate.
 

   
Total Company
 
1)     Gross Finance Receivable (U.S. Only)
     
2)Ineligibles:
     
Affiliate Receivables
  $    
Shareholder/Employee Receivables
  $    
Government Receivables
  $    
Bankruptcy, insolvency, assignment for benefit of creditors
  $    
Subject to claims offsets, or defenses
  $    
60 days or more contractually past due
  $    
Otherwise ineligible
  $    
3)     Total ineligibles:
  $    
4)Eligible Finance Receivables(Line 1 minus Line 3)
  $    
5)Less:
       
Unearned finance charges
  $    
Unearned insurance premiums and insurance commissions
  $    
6)Net Eligible Finance Receivables (Line 4 minus Line 5)
  $    
7)Borrowing Base (85% of Line 6)
  $    
8)Less:  Outstanding Loans (Maximum:  $483,000,000)
  $    
9)Less:  Hedging Liability (Lenders and their Affiliates)
  $    
10     Excess Availability (Line 7 minus Lines 8 and 9)
  $    

 
 
 

--------------------------------------------------------------------------------

 
 
Dated as of this ______ day of __________________.
 

 
World Acceptance Corporation
         
By
     
Name
     
Title
 

 
 
-2-

--------------------------------------------------------------------------------

 


Exhibit F
 
World Acceptance Corporation
Compliance Certificate
 
To:
Wells Fargo Bank, National Association,
as Administrative Agent under, and the
Lenders parties to, the Credit Agreement
described below

 



This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of September 17, 2010, among us (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”).  Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.
 
The Undersigned hereby certifies that:
 
1.    I am the duly elected ____________ of World Acceptance Corporation;
 
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
 
4.    The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
 
5.    The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.
 

 
World Acceptance Corporation
         
By
     
Name
     
Title
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
Schedule I
to Compliance Certificate
 
Compliance Calculations for
Amended and Restated Credit Agreement dated as of September 17, 2010
 
Calculations as of _____________, _______

 

 
A.  Section 8.7 Consolidated Net Worth
 
Consolidated Net Worth
  $              
Minimum Net Worth
                 
A)       Minimum at March 31, 2012
  $ 275,000,000.00  
B)        Plus: 50% of Consolidated Net Income for quarters ending after March
31, 2012
  $              
Required Minimum
  $              
Excess
  $              
Borrower is in compliance (circle yes or no)
 
yes/no
 

 
B.  Section 8.8(a) Fixed Charge Coverage Ratio
 
Net Income Available for Fixed Charges
 
A)    Consolidated Adjusted Net Income
  $    
a.     Gains and (losses) on the sale or other disposition of investments or
fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses
  $    
b.     Proceeds of life insurance
  $    
c.     Prior net earnings of Restricted Subsidiary
  $    
d.     Prior net earnings of acquired corporations
  $    
e.     Prior net earnings of merged corporations
  $    
f.      Net earnings of Unrestricted Subsidiary or other business entity not
received in cash
  $    
g.     Net earnings of Restricted Subsidiary not available for dividends
  $    
h.     Earnings from reappraisal, revaluation or write-up of assets
  $    
i.      Deferred or other credits from excess equity over amount invested
  $    
j.      Gains from acquired company securities
  $    
k.     Reversal of contingency reserves
  $    
l.      Insurance Subsidiary earnings > $500,000 not distributed
  $              
Consolidated Adjusted Net Income
  $              
B)    Provision for income taxes
  $              
C)    Fixed Charges
  $    
Rent
  $    
Interest Charges
  $    
Total Fixed Charges
  $              
Net Income Available for Fixed Charges
  $              
Fixed Charge Coverage Ratio (Must be at least 250.0%)
      %          
Borrower is in compliance (circle yes or no)
 
yes/no
 

 
 
 

--------------------------------------------------------------------------------

 
 
C. Section 8.8(b) Loan Loss Reserves
 
Provision for loan losses – previous four quarters
  $    
Net Charge-offs – previous four quarters
  $              
Ratio of Provision to Net Charge-offs (Must be equal to or exceed 100%)
      %          
Borrower is in compliance (circle yes or no)
 
yes/no
 

 
D. Section 8.10 Limitations on Indebtedness
 
A)    Consolidated Adjusted Net Worth
             
Total Shareholders’ Equity
  $    
Less:
       
Property & Equipment, net
  $    
Deferred Charges
  $    
Treasury Stock
  $    
Unamortized Discounts & Capitalized Expenses (Convertible Debt Fees)
  $    
Intangibles
  $    
Minority Interest
  $    
Direct loan origination costs (acct 1285)
  $    
Restricted Investments (investment in Mexico)
  $    
Excess Net Charge-offs
       
Net Charge-offs for previous 12 months
  $    
Allowance for Loan Losses
  $    
Surplus resulting from asset write-up
  $    
Sub Total
  $              
Consolidated Adjusted Net Worth
  $    

 
 
-2-

--------------------------------------------------------------------------------

 
 
B)    Total Debt
       
1.    Senior Loans
  $    
2.    Subordinated Debt
  $    
3.    Other Indebtedness for Borrowed Money
  $              
Total Debt (sum of B1, B2, and B3)
  $    

 



C)    Total Debt Limitation (sum of B1, B2, and B3 x 300%)
  $    
Line C must not be greater than Line A
       
Borrower is in compliance (circle yes or no)
 
yes/no
 

 



D)    Subordinated Debt Limitation (sum of B2 and B3 x 100%)
  $              
Line D must not be greater than Line A
       
Borrower is in compliance (circle yes or no)
 
yes/no
 



 
-3-

--------------------------------------------------------------------------------

 


Schedule 1.1
 
Commitments
 
Name of Lender
 
Commitments
         
Wells Fargo Bank, National Association
  $ 150,000,000.00            
Bank of Montreal
  $ 90,000,000.00            
Bank of America, N.A.
  $ 75,000,000.00            
Capital One, National Association
  $ 60,000,000.00            
TD Bank, NA
  $ 43,000,000.00            
Branch Banking and Trust Company
  $ 15,000,000.00            
Texas Capital Bank, National Association
  $ 25,000,000.00            
First Tennessee Bank National Association
  $ 25,000,000.00            
Total
  $ 483,000,000.00  

 
 

--------------------------------------------------------------------------------